          Case 3:18-cv-01930-SI            Document 220     Filed 01/02/20        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                          PORTLA1'\JD DIVISION




William X Nietzchc (solely as trustee for
KRM:E Inten:rn.tional Trust),
Et al.,
                                                                       3:18-CV-01930-Sl
                 Plainti:ff/Petitfoner,                                        Case No.
                                                               ,\FF[DA VIT IN SUPPORT OF PLAINTIFF'S
                                                               MOTION TO RECUSE JUDGE MICHAEL
                                                               SIMON




v.
FREEDOM MORTGAGE CORPORATION (FMC),

Et at,
                 Defendant(s)/Respondent(s)


       AFFIDAVIT IN SUPPORT OF PLAINTIFF'S MOTION TO RECUSE JlJDGE
                             MICHAEL SI.MON


     1. I am Plaintift7Third Party Intervenor William X Nietzchc.

     2. I have first-hand knowledge of the facts attested herein.

     3. On all information and beliet~ Plaintiffs cannot have a fair and impartial trial or hearing
          before purported judge Michael Simon.

     4. Michael Simon ha<;                        Mortgage electronic Registration Systems'
                              sc-i1ent1:::r of Defendant
          involvement in rampant Residential Mortgage Backed Securities (R.rv1BS) Fraud.




AFFIDAVlT 1N SUPPORT OF PLAINTlFF'S MOTION TO RECUSE JUDGE MICHAEL SIMON· Page 1 of 3
       Case 3:18-cv-01930-SI           Document 220         Filed 01/02/20      Page 2 of 3




   5. In December 2010, MERS executive R.K. Arnold came before the Oregon Senate Interim
      Committee on Consumer Protection and Public Affairs (link is external).

   6. The company was involved in the buying and se11ing of ab-Out 50 percent of all mortgages
      in the country, explained, facilitating buying and selling through million of "electronic
       handshakes."

   7. The next year MERS tried, unsuccessfully, to insert language into a state affordable
      housing bill that would have changed recording requirements and created a new
      definition of beneficiary. The language would have retroactively protected MERS and
       saved the MERS business model in Oregon.

   8. In the fall of2012 Multnomah County filed a lawsuit against MERS and 16 member
      banks alleging fraudulent misrepresentation, tampering with public records, making false
      written statements and "undermining the accuracy and integrity of Multnomah County's
       document recording system." It sought damages, a correction of historic filings and
       accurate and transparency filings in the future.

   9. In 2013, as the case worked its way to federal court, the Oregon Supreme Court took up
      the question in a separate case, affirming a lower court ruling that MERS cannot be a
      beneficiary on a deed of trust in Oregon.

   10. In 2015, the county agreed to settle the case.

   11. "We have set a national precedent,,, said Portland attorney Tom D'Amore. "'We changed
       the business practice of these banks in Multnomah County. Recording 'Will be corrected
       so we have a clear picture of who owns what"

   12. The agreement stipulates that county employees cannot discuss the terms. But moving
       forward, MERS will no longer be listed as a beneficiary in county filings.

   13. For said reasons, Michael Simon cannot be fair and/or impartial because Simon has
       actual scienter Defendant :tvIBRS' involvement in rampant RlvIBS fraud.

   14. This presents a substantial conflict of interest before the court.

       JvllCHAEL SIMON 1\.'f\JD!OR HIS SPOUSE SUZAi"¾'NE BONAMICI BAS RECEIVED
       CAMPAIGN CONTRIBUTIONS FROM ONE OR MORE DEFENDANTS
   15. On infonnation and belief, Michael Simon, and/or his spouse Suzanne Bonamici, has
       received campaign contributions from one or more Defendants named in this matter.

   16. Therefore, Plaintiffs cannot receive a fair or impartial hearing in this matter before
       Michael Simon.


AFF!DA VlT IN SUPPORT OF PLAINTIFF'S MOTTON TO RECUSE JUDGE MICHAEL SIMON - Page 2
            Case 3:18-cv-01930-SI                        Document 220                   Filed 01/02/20    Page 3 of 3




    17. This presents a substantial conflict of interest before the court.

         MICHAEL SIMON A._ND/OR HIS SPOUSE SUZANNE BONAMICI
        GIFTS IN AN AlVIOUNT GREATER THAN $50 FROM ONE                     MORE
         DEFENDANTS NAMED IN                 MATTER
    18. On infonnation and belief, Michael Simon, and/or his spouse Suzanne Bonamici, has
        received gifts in an amount greater than $50 from one or more Defendants named in this
        matter.

    19. Therefore, Plaintiffs cannot receive a fair or impartial hearing in this matter before
        lvfichael Simon.

    20. This presents a substantial conflict of interest before the court.

        MICHAEL SIMON IS A NAt\.1ED A DEFENDANT IN THIS MATIER
    21. On October 8, 2019, Plaintiffs placed a lis pendens on purported judge Michael Simon.

    22. On October 14, 2019, Plaintiffs filed its supplemental action against purported judge
        Michael Simon.

   23. Therefore, Plaintiffs cannot receive a fair or impartial hearing in this matter before
         Michael Simon.

   24. This presents a substantial contlict of interest before the court.


Vv'l:IEREFORE, Plaintiffs move this court of record to enter an order recusing purported judge
Michael Simon.

I affirm the abovesaid to be true and correct under penalties of perjury.

   RESPECTFULLY DATED this                              '1
                                                         ,:"'-     day of:-i' e~"-,.v, ,.,,.,_,,_,"   • 2020.




   William X Nietzcht;)lS            for KRME !ntemationa[ Trust
   In Solo Proprio., lrvProper Per<_,onn,
   Sui Heredcs, Sui Juris [Pro sej




AFHDAV[T IN SUPPORT OF PLA!NTIFF·s MOTION TO RECUSE JUDGE MICHAEL SIMON -                                          3 ofJ
